686 S.E.2d 681 (2009)
STATE of North Carolina
v.
Orlando Jarrell GATTISON.
No. 229P09.
Supreme Court of North Carolina.
November 5, 2009.
Orlando J. Gattison, pro se.
Richard G. Sowerby, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed on the 3rd of June 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th of November 2009."